Title: From Thomas Jefferson to Isaac Cox Barnet, 10 May 1803
From: Jefferson, Thomas
To: Barnet, Isaac Cox


          
            Sir
            Washington May 10. 1803.
          
          I have asked the favor of mr Skipwith, our Consul at Paris to procure & forward me some wines from Champagne & Burgundy which I have specially pointed out to him. I have desired him to dispatch those of Champagne immediately, because they will be pressingly wanting, but not to forward those of Burgundy till autumn because they cannot stand either the heat of a summer transportation or cold of a winter one. as they must descend the Seine to Havre I have taken the liberty of desiring him to address them to your care.  you would be so good as to procure them the speediest conveyance you can either to Alexandria, Baltimore, Philadelphia, or New York it will be safest to address them to the custom house officer of the place where they shall be landed ‘to be forwarded by him to Washington.’ while they are waiting a passage at Havre, they will need the precaution of being stored in a good cellar & not a warehouse. whatever post or other expences may attend this will be paid you by mr Skipwith or by myself to any person in the US. with whom you are connected, as shall best suit yourself. apologising for the trouble I am thus giving you I pray you to accept my salutations & assurances of respect.
          
            Th: Jefferson
          
        